                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


WANDA S. HUDSON               )
               Plaintiff,     )
                              )
v.                            )                      JUDGMENT
                              )
                              )                      No. 5:18-CV-191-FL
VOLUNTEERS OF AMERICA OF      )
CAROLINAS, THE DUKE HOSPITAL, )
VOLUNTEERS OF AMERICA         )
NATIONAL SERVICES SENIOR      )
COMMUNITY CARE OF NORTH       )
CAROLINA, and SOUTHEASTERN    )
HEALTHCARE OF NORTH CAROLINA )
                 Defendants.  )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motions to dismiss for lack of subject matter jurisdiction, failure to
state claim, and insufficiency of process.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
April 22, 2019, and for the reasons set forth more specifically therein, that defendants’, VAC,
VOANS and the Duke Hospital’s motions to dismiss are GRANTED for lack of jurisdiction,
failure to obtain service of process and failure to state a claim.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED in accordance with the court’s
order entered May 24, 2019 where plaintiff failed to timely respond to the court’s order to timely
perfect service on defendant Southeastern Healthcare, the court dismisses plaintiff’s remaining
claims against defendant Southeastern Healthcare WITH PREJUDICE. The court also modifies
its prior order and dismisses plaintiff’s claims against defendants VAC, VOANS and the Duke
Hospital WITH PREJUDICE.
This Judgment Filed and Entered on May 24, 2019, and Copies To:
Wanda S. Hudson. (via US mail) P O Box 473, Morrisville, NC 27560
Molly M. Shah, Jonathan E. Hall (via CM/ECF Notice of Electronic Filing)


May 24, 2019                       PETER A. MOORE, JR., CLERK

                                     /s/ Sandra K. Collins
                                   (By) Sandra K. Collins, Deputy Clerk
